Case 4:19-cv-00250-ALM-KPJ Document 32 Filed 10/31/19 Page 1 of 4 PageID #: 523



                              IN THE UNITED STATES COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 JENAM TECH, LLC                                     §
                                                     §
 VS.                                                 §       CAUSE NO. 4:19-cv-250 [ALM/KPJ]
                                                     §
 SAMSUNG ELECTRONICS CO., LTD. and                   §       PATENT CASE
 SAMSUNG ELECTRONICS AMERICA, INC.                   §
 Defendants.

                       PLAINTIFF’S UNOPPOSED MOTION FOR STAY
                          AND EXTENSION OF CASE DEADLINES

        On October 1, 2019, Plaintiff Jenam Tech, LLC (“Jenam”) filed an unopposed motion to

 stay the case deadlines. On October 8, 2019, the Court granted the motion to stay up to and

 including October 31, 2019. (Dkt. No. 31) In its order, the Court set a date for a Rule 26 Meeting

 Joint Report and case schedule due by October 31, 2019.

        On October 30, 2019, Jenam informed Defendants Samsung Electronics Co., Ltd. and

 Samsung Electronics America, Inc. (together, “Samsung”) that Jenam’s new counsel needs some

 additional time to become familiar with the facts and status of the case.

        In discussing the issues, the Parties came to agreement on the following terms:

        1. If acceptable to the Court, all outstanding dates in this matter will be stayed up to and

            including November 8, 2019.

        2. The deadline for Samsung to file any motion to transfer would be extended to and

            including November 12, 2019.

        3. At the end of the stay period referenced in item #1 above, on November 8, 2019, the

            parties will provide a status report to the Court with a proposal on a schedule going

            forward.

        4. The Parties request that the Rule 16 Management Conference be rescheduled for a
Case 4:19-cv-00250-ALM-KPJ Document 32 Filed 10/31/19 Page 2 of 4 PageID #: 524



            date and time convenient to the Court after the parties provide the status report

            referenced in item #3 above.



        WHEREFORE, Plaintiff Jenam Tech LLC requests that the Court enter the attached order

 approving the parties’ agreement as set forth above.




 Dated: October 31, 2019                                Respectfully submitted,



                                                By: /s/
                                                    Jeffrey G. Toler
                                                    Texas Bar No. 24011201
                                                    TOLER LAW GROUP, PC
                                                    8500 Bluffstone Cove, Suite A201
                                                    Austin, Texas 78759
                                                    Tel. (512) 327-5515
                                                    Fax (512) 327-5575
                                                    jtoler@tlgiplaw.com
                                                    ATTORNEYS FOR PLAINTIFF
                                                    JENAM TECH LLC
Case 4:19-cv-00250-ALM-KPJ Document 32 Filed 10/31/19 Page 3 of 4 PageID #: 525



                             CERTIFICATE OF CONFERENCE

        Plaintiff states that (1) counsel has complied with the meet and confer requirements of

 Local Rule CV-7(h), and (2) Defendant Samsung is unopposed to the relief sought by this

 motion.

                                                     By: /s/
                                                     Jeffrey G. Toler
Case 4:19-cv-00250-ALM-KPJ Document 32 Filed 10/31/19 Page 4 of 4 PageID #: 526



                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this notice was served on all counsel of record

 who have consented to electronic service as this district requires. Local Rule CV-5(a)(3)(A).

 Dated: October 31, 2019                             Respectfully submitted,



                                               By: /s/
                                                   Jeffrey G. Toler
                                                   Texas Bar No. 24011201
                                                   TOLER LAW GROUP, PC
                                                   8500 Bluffstone Cove, Suite A201
                                                   Austin, Texas 78759
                                                   Tel. (512) 327-5515
                                                   Fax (512) 327-5575
                                                   jtoler@tlgiplaw.com
                                                   ATTORNEYS FOR PLAINTIFF
                                                   JENAM TECH LLC
